DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on August 8, 2019.  Claims 1 – 30 are pending and examined below.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claim 30, the limitation “means” which has been used several time has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are generic placeholders coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  
Since the limitation of claim 30 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the limitations of claim 30 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

The claimed “means for receiving refined location and state information associated with individual vehicles on a roadway” corresponds to the disclosed “interactive traffic control device 200” (see Figs. 6A and 6B and ¶85 of applicant's disclosure); 
The claimed “means for determining first customized dynamic traffic control instructions for a first one or more of the individual vehicles” corresponds to the disclosed “interactive traffic control device 200” (see Figs. 6A – 6B, ¶49 and ¶85 of applicant's disclosure); and
The claimed “means for transmitting the first customized dynamic traffic control 
instructions to the first one or more of the individual vehicles” corresponds to the disclosed “interactive traffic control device 200” (see ¶49 of applicant's disclosure); 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes. The preamble of claim 1 recites a method, and the body of the claim positively recites a series of method steps.  Therefore, claim 1 is directed to a process.
Do claims 13, 25 and 30 fall into one of four of the statutory categories?  Yes. The preamble of claims 13 and 30 recite a device. The preamble of claim 25 recites a non-transitory processor-readable storage medium.  The body of claims 13 and 30 positively recite at least one structural element, and the body of claim 25 positively recites the non-transitory processor-readable storage medium operatively coupled to a processor.  Therefore, claims 13, 25 and 30 are each directed to an apparatus.
	Step 2A – Prong 1
Do claims 1, 13, 25 and 30 recite a judicial exception? Yes. The claims recite the limitations of determining first customized dynamic traffic control instructions for a first one or more of the individual vehicles, wherein the first customized dynamic traffic control instructions are based on the received refined location and state information and offer an optional route alternative to a set limited number of the individual vehicles. The     determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” nothing in the claim precludes the determining steps from practically being performed in the human mind and/or visually.  For example, but for the “a processor” language, the claim(s) encompass(es) the user manually and/o visually determining first customized dynamic traffic control instructions for a first one or more of the individual vehicles based on the received refined location and state information and offer an optional route alternative to a set limited number of the individual vehicles. This limitation is a mental process.
 
Step 2A – Prong 2
Do claims 1, 13, 25 and 30 integrate the judicial exception into a practical application?  No. Claims 1, 25 and 30 recite two additional elements: receiving refined location; and transmitting the first customized dynamic traffic control instructions. In addition to the two element in claims 1, 25 and 30, claim 13 also recites a transceiver and a processor.  Receiving/transmitting data is similar to gathering/distributing data which are forms of insignificant extra-solution activities. The claimed transceiver is recited at a high level of generality, i.e., as a generic transceiver performing a generic transceiver function of receiving/transmitting data. The processor is also recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. These generic transceiver and processor limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, 13, 25 and 30 are directed to the abstract idea.

Step 2B 
Do claims 1, 13, 25 and 30 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2 – 12, 14 – 24 and 26 – 29 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 12, 14 – 24 and 26 – 29 are either recited at a high level of generality or amount to mere data gathering/distributing, which is a form of insignificant extra-solution activity.   Therefore, claims 1 – 30 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9, 11, 12, 17, 20, 21, 23 – 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0096238 A1 to Ran et al. (herein after “Ran” or "Ran et al. publication") in view of U.S. Patent Application Publication No. 2019/0051171 A1 to Malkes et al. (herein after “Malkes” or "Malkes et al. publication").
As to claim 13,
the Ran et al. publication discloses an interactive traffic control device (see Abstract, where “. . . the [Intelligent Road Infrastructure System (IRIS)] comprises or consists of one of more of the following physical subsystems: (1) Roadside unit (RSU) network, (2) Traffic Control Unit (TCU) and Traffic Control Center (TCC) network, (3) vehicle onboard unit (OBU), (4) traffic operations centers (TOCs), and (5) cloud information and computing services”; see also ¶70, where the RSU has one or more module configurations including, but not limited to, a sensing module; a communication module; and a data processing module), comprising: 
a transceiver (see ¶70, where, in the context of vehicle-to-infrastructure communication, the communication module of the RSU implicitly defines a transceiver); and 
a processor coupled to the transceiver and configured with processor-executable instructions to (see ¶70, where the RSU includes a data processing module): 
receive refined location and state information associated with individual vehicles on a roadway (see ¶24 – ¶28, where the communication module of the RSU is configured for data exchange between the RSU and the data collection module of the vehicle’s onboard unit (OBU), and, as desired, between other vehicle OBUs; see also ¶36 – ¶40, where “[the] data collection module collects data from vehicle installed external and internal sensors and monitors vehicle and human status, including but not limited to one or more of: a. Vehicle engine status; b. Vehicle speed; c. Surrounding objects detected by vehicles; and d. Human conditions”; see also ¶149, where the RSU collects lane traffic information based on vehicle data on the lane, road incidents information from reports of vehicles within its covering range, as well as weather, road and incident information from the Segment TCUs, and information from other RSUs in different segments)(Emphasis added); 
determine first customized dynamic traffic control instructions for a first one or more of the individual vehicles, wherein the first customized dynamic traffic control instructions are based on the received refined location and state information (see ¶6, where “[the] IRIS systems and methods provide vehicles with individually customized information and real-time control instructions for vehicle to fulfill the driving tasks such as car following, lane changing, and route guidance” (Emphasis added);  see also ¶9, where “the systems and methods provide individual vehicles with detailed customized information and time-sensitive control instructions for vehicle to fulfill the driving tasks such as car following, lane changing, route guidance, and provide operations and maintenance services for vehicles on both freeways and urban arterials” (Emphasis added);  see also ¶25, where “[the] RSUs provide real-time vehicle environment sensing and traffic behavior prediction, and send instantaneous control instructions for individual vehicles through OBUs” (Emphasis added);  see also ¶32 – ¶35, where “[d]ata from RSUs may include, but is not limit to: a. Vehicle control instructions, such as: desired longitudinal and lateral acceleration rate, desired vehicle orientation; b. Travel route and traffic information, such as: traffic conditions, incident, location of intersection, entrance and exit; and c. Services data, such as: fuel station, point of interest”;  see also ¶158 and ¶182, where RSU sends customized traffic information and control instructions to vehicles and receives information provided by vehicles; see also ¶42 – ¶60, where the IRIS generate a comprehensive information at real-time, short-term, and long-term scale for transportation behavior prediction and management, planning and decision-making, vehicle control, and other functions such as route guidance or providing ”rerouting instructions” that may offer optional route alternatives to a set limited number of the individual vehicles seeking to avoid obstacles, inclimate weather conditions, and/or traffic congestion; see also ¶175, where the planning and decision making processes of the IRIS systems may offer an optional route alternative to a set limited number of the individual vehicles); and
transmit the first customized dynamic traffic control instructions to the first one or more of the individual vehicles (see ¶6, ¶9, ¶25, ¶158, and ¶182).
The Ran et al. publication, however, fails to specifically offer an optional route alternative to a set limited number of the individual vehicles.
The Malkes et al publication, on the other hand, discloses a traffic management system that offer an optional route alternative to a set limited number of the individual vehicles. (See ¶54, where providing an alternate route “may be optional”; see generally Fig. 4 and ¶71 – ¶76.)   For instance, if at step 408, the traffic controller 106 determines that a recommendation is needed for a subset of vehicles traveling to the grocery store, then at step 410, the traffic controller 106 determines at least one alternative destination for the vehicles or an alternative route to the same destination (e.g., a suggestion) by executing computer-readable instructions stored on the memory 206 of the traffic controller 106 corresponding to the route module 210.  (See ¶76.)  Such disclosure suggests offering an optional route alternative to a set limited number of the individual vehicles.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Ran et al. publication to offer an optional route alternative to a set limited number of the individual vehicles, as suggested by the Malkes et al publication, in order to avoid traffic congestion.

As to claims 1 and 25,
claims 1 and 25 are directed to a method and a non-transitory processor-readable storage medium, respectively, but require the same scope of limitation as claim 13.  Therefore, claims 1 and 25 are rejected for the same reason(s) as claim 13, as discussed herein above.

As to claims 5 and 17,
the Ran et al. publication, as modified by Fig. 4, ¶54 and ¶71 – ¶76 of the Malkes et al. publication, is considered to disclose receiving an acceptance of the optional route alternative. 

As to claims 8, 9, 20, 21 and 29,
the Ran et al. publication, as modified by Fig. 4, ¶54 and ¶71 – ¶76 of the Malkes et al. publication, is considered to disclose determining second customized dynamic traffic control instructions for a second one or more of the individual vehicles different from the first one or more of the individual vehicles, wherein the first customized dynamic traffic control instructions include navigational information different from navigation information included in the second customized dynamic traffic control instructions; and transmit the second customized dynamic traffic control instructions to the second one or more of the individual vehicles. 
As to claims 11 and 23,
the Ran et al. publication discloses the processor being configured with processor-executable instructions to transmit the first customized dynamic traffic control instructions using a wireless communication link between the interactive traffic control device and an onboard computing device of at least one of the first one or more of the individual vehicles. (See ¶6, ¶9, ¶25, ¶158, and ¶182).

As to claims 12 and 24,
the Ran et al. publication is considered to disclose the processor being further configured with processor-executable instructions to transmit the first customized dynamic traffic control instructions to an autonomous vehicle.  (See ¶118.)

As to claim 30,
claim 30 is directed to an interactive traffic control device but require the same scope of limitation as claim 13.  Therefore, claim 30 is rejected for the same reason(s) as claim 13, as discussed herein above.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the Ran et al. publication in view of the Malkes et al. publication, and further in view of U.S. Patent Application Publication No. 2020/0365015 A1 to Nguyen (herein after “Nguyen” or "Nguyen publication").
As to claims 10 and 22,
the modified Ran et al. publication discloses the invention substantially as claimed, except for
 the processor being further configured with processor-executable instructions to transmit the first customized dynamic traffic control instructions using a wireless communication link between the interactive traffic control device and a mobile communication device within at least one of the first one or more of the individual vehicles.
The Nguyen publication discloses transmitting traffic control instructions using a wireless communication link between the interactive traffic control device 340 and a mobile communication device 320 within at least one of the first one or more of the individual vehicles.  (See Fig. 1 and ¶50 – ¶54.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Ran et al. publication so that the processor is configured with processor-executable instructions to transmit the first customized dynamic traffic control instructions using a wireless communication link between the interactive traffic control device and a mobile communication device within at least one of the first one or more of the individual vehicles, as suggested by the Nguyen publication, in order to traffic congestion.



Allowable Subject Matter
Claims 2 – 4, 6, 7, 14 – 16, 18, 19 and 26 – 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667